Citation Nr: 1029643	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) regional office (RO) in Chicago, Illinois.  In 
September 2003, the RO denied claims for service connection for 
hypertension and PTSD.  In December 2003, the RO denied a claim 
for service connection for coronary artery disease.  The Veteran 
appealed, and in August 2005, and April 2008, the Board remanded 
the claims for additional development.  

The Veteran has perfected appeals as to separate issues of 
entitlement to service connection for "depression" and for 
"stress."  See, e.g., Veteran's initial claim for VA benefits 
dated in July 2003; April 2008 Remand.  The United States Court 
of Appeals for Veterans Claims (Court) has recently determined 
that when a claimant makes a claim of entitlement to service 
connection for a psychiatric disability, (s)he is seeking service 
connection any acquired psychiatric disability regardless of how 
those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (emphasis added).  The Board has therefore 
construed the issues broadly, and recharacterized them as stated 
on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's PTSD claim was appealed to 
the Board before July 13, 2010 and is being decided thereafter, 
the updated version of the law is applicable.  

When the Board addresses questions or issues that the RO did not 
previously consider, "the Board must secure a waiver from a 
claimant or otherwise determine that there would be no prejudice 
to the claimant by proceeding to adjudicate the question or 
issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Similarly, where the Board considers law not previously 
considered by the RO, the Board is required to notify the 
claimant and indicate that consideration of this law may result 
in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) 
(2009) (requiring Board to "notify the appellant and his or her 
representative" of its intent to consider a law not considered by 
RO, where consideration "could result in denial of the appeal").  
McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version 
of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

With regard to the Veteran's claimed PTSD stressors, he has 
specifically stated that he served in Vietnam.  See Veteran's 
letter, received in September 2003 ("I believe the anxiety and 
stress caused by Viet Nam were the cause of my heart 
problems."); Veteran's appeal (VA Form 9), received in April 
2004 ("I submit that all my conditions PTSD, stress, depression, 
hypertension and heart attack are a result of my service in Viet 
Nam.").  The Veteran has also claimed that he fell into a "mass 
grave" during service in Vietnam.  See Veteran's stressor 
statement, received in September 2003 ("I have never been able 
to get out of the grave or Viet Nam.").   However, in other 
reports, he indicated that the mass grave was located in 
"Southeast Asia," (this is presumably a reference to his 
service in Thailand), and he has denied serving in Vietnam.  See 
e.g., March 2010 VA heart examination report; March 2010 VA 
psychiatric examination report.  He has claimed that he was 
"listed as MIA (missing in action) for a time."  See statement 
in support of claim (VA Form 21-4138), received in June 2010; see 
also Veteran's statement, received in September 2003 ("At one 
point, I was MIA.").  He has also claimed stressors related to 
service in the Dominican Republic, to include witnessing sniper 
attacks, and an anti-American demonstration in which he was 
"spit on and disrespected."  See March 2010 VA psychiatric 
examination report.  

The Veteran's personnel records do not show that he ever served 
in Vietnam, nor do they show that he was ever missing in action.  
They indicate the following: he served in Thailand between 
February 1964 and February 1965; he was in the Dominican Republic 
between April 24, 1965 and April 6, 1966; in November 1964, he 
was demoted for misconduct; he was AWOL (absent without leave) 
from May 31, 1966 to June 2, 1996; following training, his 
principal duty was water supply specialist; he served with the 
379th Signal Company (TROPO) APO 33, from March 2, 1964 to April 
6, 1965, and with the Hq (headquarters) Company, 92nd Engineering 
Battalion (Construction), Ft. Bragg, N.C., from April 6, 1965 to 
September 21, 1966.  

In March 2010, the Veteran was afforded a psychiatric 
examination, the report of which shows that the diagnoses were 
PTSD "in remission," major depressive disorder, "in 
remission," and rule out ETOH dependence.  A review of the 
report shows that the examiner appears to have based his 
diagnoses on two stressors, i.e., falling into a mass grave, and 
being "spit on and disrespected" during an anti-American 
protest in the Dominican Republic.  The examiner further noted 
that the C-file indicates that "there is some question as to 
where the Veteran was stationed and what his duty locations 
were."  

The statutory duty to assist a claimant includes providing 
examinations when warranted, with the conduct of a thorough and 
contemporaneous medical examination, including a medical opinion, 
which takes into account the records of prior medical treatment, 
so that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Reliance on a veteran's 
statement renders a medical report incredible if the Board 
rejects the statements of the veteran.  Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006).  

In this case, the examiner's opinion is inadequate, as it appears 
to have been based on unverified stressors.  In this regard, the 
Veteran's PTSD claim has not yet been adjudicated under the new 
version of 38 C.F.R. § 3.304(f).  On remand, a determination 
should be made as to whether or not any of the claimed stressors 
are verified/should be accepted under either the new or the old 
version of 38 C.F.R. § 3.304(f), to include making a 
determination as to the Veteran's credibility.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).  If one or more stressors are 
considered to be verified/accepted, the Veteran should be 
afforded another examination, to include an etiological opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2009).

With regard to the issues of service connection for an acquired 
psychiatric disorder (other than PTSD), hypertension, and 
coronary artery disease (with the claims for hypertension and 
coronary artery disease include claims that these disorders are 
secondary to PTSD), these claims are "inextricably intertwined" 
with the issue of entitlement to service connection for PTSD.  
See generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication 
of these claims must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the recent 
changes to 38 C.F.R. § 3.304(f).  See 75 
Fed. Reg. 39843 (July 13, 2010).

2.  Make a credibility determination, and 
determine which, if any, of the Veteran's 
claimed stressors meet the criteria for 
acceptance under either the new or the old 
version of 38 C.F.R. § 3.304. 

3.  If, and only if, one or more claimed 
stressors is/are verified/accepted, 
schedule the Veteran for a VA psychiatric 
examination to determine his correct 
diagnosis(es), to include whether he has 
PTSD under the criteria as set forth in 
DSM- IV.  The examiner must be provided 
with a summary of the verified/accepted 
stressors.  The claims file should be 
provided to the examiner in connection with 
the examination.  All necessary studies or 
tests, including appropriate psychological 
testing and evaluation, is to be 
accomplished.  

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran's PTSD 
was caused by his service.  If PTSD is 
diagnosed, the examiner must state the 
stressor(s) relied upon to support the 
diagnosis.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  

4.  After conducting any other development 
deemed appropriate, readjudicate the issues 
on appeal.  If any of the benefits sought 
are not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  
The record should then be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


